*589Upon consideration of the petition filed by Plaintiff on the 22nd of August 2018 in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 22nd of August 2018 by Plaintiff to Suspend Appellate Rules:
"Motion Dismissed as moot by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 28th of August 2018 by Plaintiff for Temporary Stay:
"Motion Dismissed without prejudice to seek relief in the Superior Court by order of the Court in conference, this the 29th of August 2018."
Upon consideration of the petition filed by Plaintiff on the 28th of August 2018 for Writ of Supersedeas, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed without prejudice to seek relief in the Superior Court by order of the Court in conference, this the 29th of August 2018."
Upon consideration of the petition filed on the 28th of August 2018 by Plaintiff in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed without prejudice to seek relief in the Superior Court by order of the Court in conference, this the 29th of August 2018."
The following order has been entered on the motion filed on the 28th of August 2018 by Plaintiff to Suspend Appellate Rules:
"Motion Dismissed as moot by order of the Court in conference, this the 29th of August 2018."